ORDER
Per curiam:
Nathanial Stemmier appeals from the trial court’s entry of judgment convicting him of four counts of statutory sodomy in the first degree involving two victims. Stemmier asserts that the trial court erred in two respects: (1) in admitting and allowing the State to play a recording of one victim’s forensic interview; and (2) in overruling Stemmler’s motion for judgment of acquittal and entering judgment convicting him on one of the four counts because the evidence was insufficient to establish the location of his conduct beyond a reasonable doubt. Finding no error, we affirm. Rule 30.25(b).